DETAILED ACTION
Claims 1-18 are presented for examination, wherein claims 4-6, 8, and 13-18 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6, 8, and 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 4, 2022.
The traversal is on the ground that there is no undue burden of examining Inventions I and II since “Inventions I and II are related as process of making and product made” (Remarks, at 1:3). This is not found persuasive because as provided in the June 10, 2022 restriction requirement, said invention of Group I may be made by another and materially different process than claimed in Invention II, such as 3D printing the components together at one time (June 10, 2022 restriction requirement, at e.g. §2).
The requirement is still deemed proper and is therefore made FINAL.
Applicant’s election of Species I.A did not distinctly and specifically point out any supposed errors in the election requirement, so the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-3 depend plus claims 7 and 9-12 incorporate by reference, the limitation “a lithium metal composite comprising lithium metal and an inorganic negative active material” (emphasis added) in light of the specification is unclear whether the scope of what compositions satisfy “inorganic negative active material” include (1) SEI products, such as LiF, or (2) excludes SEI products and limited to compositions that are traditionally considered negative electrode active materials, such as those that intercalate and deintercalate lithium ions. See also the instant specification, at e.g. ¶¶ 0031, 51-52, and 55 plus e.g. Figures 1A-B and 2-6.
For purposes of examination, said limitation is interpreted according to interpretation (1), see instant specification, at e.g. ¶0031, indicating the claimed inorganic negative active material may be “lithium fluoride, a lithium oxide, a lithium carbonate, a lithium hydroxide, or any combination thereof,” cf instant specification, at e.g. ¶0055, which teaches the LMC layer may include “LiF, Li2O, Li2CO3, LiOH, or any combination thereof.”
Still regarding claim 1, the limitation “a lithium metal composite comprising lithium metal and an inorganic negative active material” (emphasis added) in light of the specification is unclear whether the “lithium metal” (emphasis added) is (1) lithium separately found as a metallic sub-component in the “lithium metal composite” or (2) is lithium incorporated within the “inorganic negative active material” in the claimed “lithium metal composite.”
See also the instant specification, at e.g. ¶¶ 0030-35, 52, 54-55, and 68 plus e.g. Figures 1A-B and 2-6, noting that the specification describes “lithium metal” in the “lithium metal composite layer,” cf “lithium metal composite,” wherein said layer may include other compositions than just said “lithium metal composite.”
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1)	the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2)	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (KR 2018/0036413).
Regarding independent claim 1, Sung teaches an all-solid state secondary battery (e.g. item 10, 50, or 70) with a negative electrode (e.g. item 11, 51, or 71), said battery including a sulfide-based solid electrolyte on which a protective film composed of e.g. LiF (e.g. item 20) is formed between said negative electrode and said solid electrolyte (e.g. ¶¶ 0001, 12-15, 23, and 68-71 plus e.g. Figures 1 and 3-4), reading on “negative electrode layer for sulfide-based solid electrolyte-containing all-solid secondary batteries,” alternatively, the preamble limitation “for sulfide-based solid electrolyte-containing all-solid secondary batteries” is interpreted as merely intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, wherein said negative electrode may comprise:
(1)	a negative electrode active material laminated directly on a negative electrode current collector and forming a negative electrode layer (e.g. ¶¶ 0067-71 plus e.g. Figures 1 and 3-4), wherein a laminate is a “layer,” reading on “a negative current collector and a first negative active material layer on the negative current collector,”
wherein said negative electrode active material may be a combination of
(1a)	lithium metal with
(1b)	at least one of (i) lithium alloy, (ii) lithium metal composite oxide, and (iii) lithium-containing titanium composite oxide (LTO), wherein said lithium alloy may be an alloy of lithium with at least one metal selected from Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, Ra, Al, and Sn; wherein said lithium metal composite oxide is any one metal (Me) oxide (MeOx) selected from the group consisting of lithium and Si, Sn, Zn, Mg, Cd, Ce, Ni and Fe; and, wherein SnXMe1-XMe’YOZ (Me: Mn, Fe, Pb, Ge; Me’: Al, B, P, Si, elements of groups 1, 2 and 3 of the periodic table, halogen; 0<x=1; 1=y=3 ;1=z=8) and the like metal composite oxides (e.g. ¶¶ 0068-70), 
wherein the negative electrode active material as said combination of lithium metal with at least one of at least one of (i) lithium alloy, (ii) lithium metal composite oxide, and (iii) LTO reading on “the first negative active material layer comprises a lithium metal composite comprising lithium metal and an inorganic negative active material.” See also the interpretation provided in the 35 U.S.C. § 112(b), supra.

Regarding claims 7 and 10, Sung is applied as provided supra, with the following modifications.
Still regarding independent claim 7, Sung teaches said all-solid state secondary battery (e.g. supra), reading on “all-solid secondary battery,” said battery comprising:
(1)	a positive electrode formed as a layer (e.g. item 15, 55, or 75) (e.g. ¶¶ 0014-15, 18, 34, 62, 65, and 71-80 plus e.g. Figures 1 and 3-4), reading on “a positive electrode layer;”
(2)	said negative electrode layer (e.g. supra), reading on “a negative electrode layer” and “wherein the negative electrode layer is the negative electrode layer according to claim 1;” and,
(3)	said sulfide-based solid electrolyte (e.g. supra), wherein said electrolyte is interposed between said positive electrode and said negative electrode as a layer (e.g. ¶¶ 0014, 16, 18, 23, 62, and 65 plus e.g. Figures 1 and 3-4), reading on “a sulfide-based solid electrolyte layer interposed between the positive electrode layer and the negative electrode layer.”
Still regarding claim 10, Sung teaches the battery of claim 7, wherein said sulfide-based solid electrolyte may be e.g. Li2S-P2S5-LiF, Li2S-P2S5-LiF, Li2S-SiS2-LiF, Li2S-Al2S3-LiF, Li2S-B2S3-LiF, Li2S-P2S5-LiPF6, Li2S-P2S5 -SnS2-LiF, Li2S-P2S5-GeS2-LiF, Li2S-P2O5-LiF, Li2S-Li3PO4-P2S5-LiF (e.g. ¶¶ 0042-43), reading on “the sulfide-based solid electrolyte layer comprises at least one selected from Li2S—P2S5, Li2S—P2S5—LiX wherein X is a halogen atom, Li2S—P2S5—Li2O, Li2S—P2S5—Li2O—LiI, Li2S—SiS2, Li2S—SiS2—LiI, Li2S—SiS2—LiBr, Li2S—SiS2—LiCl, Li2S—SiS2—B2S3—LiI, Li2S—SiS2—P2S5—LiI, Li2S—B2S3, Li2S—P2S5—ZmSn wherein m and n are positive numbers and Z is Ge, Zn, or Ga, Li2S—GeS2, Li2S—SiS2-Li3PO4, Li2S—SiS2-LipMOq wherein p and q are positive numbers and M is P, Si, Ge, B, Al, Ga, or In, Li7-xPS6-xClx wherein 0≤x≤2, Li7-xPS6-xBrx wherein 0≤x≤2, and Li7-xPS6-xIx wherein 0≤x≤2.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (KR 2018/0036413), as provided supra, in view of He et al (US 2019/0393482, filed September 6, 2018).
Regarding claim 9, Sung teaches the battery of claim 7, wherein said all-solid battery includes said sulfide-based solid electrolyte and said negative electrode active material of said combination of (1a) said lithium metal with (1b) at least one of (i) said lithium alloy, (ii) said lithium metal composite oxide, and (iii) said LTO, as provided supra, and said positive electrode active material may be lithium transition metal oxides or chalcogenides (e.g. ¶0075), but does not expressly teach the limitation “the all-solid secondary battery further comprises a carbon layer between the first negative active material layer and the sulfide-based solid electrolyte layer.”
However, He teaches a lithium metal secondary battery with a cathode, anode, and either an organic electrolyte and separator or a solid-state electrolyte with a protective layer comprising a first and second protective layer, wherein said protective layer is between said anode and electrolyte, wherein said protective layer improves contact between solid electrolytes and lithium metal anodes, an issue with prior art all-solid batteries, thereby effectively improving the effectiveness of the solid electrolyte to support dissolution of lithium ions, transport of lithium ions, and allowing lithium ions to re-deposit back onto the anode (e.g. ¶¶ 0009-16, 69 plus e.g. Figure 2).
Further, He teaches said first anode-protecting layer may comprise a lithium ion-conducting polymer; and, second protective layer may comprise a polymeric elastomer (e.g. ¶¶ 0020-25).
As a result, it would have been obvious to incorporate said protective layer of He, which includes said polymer first layer and said polymeric elastomer second layer, between the negative electrode active material layer and said sulfide-based solid electrolyte of Sung, since He teaches its protective layer improves the contact of a solid electrolyte with a lithium anode, reading on said limitation, as claimed.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (KR 2018/0036413), as provided supra, in view of Miyashita et al (US 2017/0222257).
Regarding claim 11, Sung teaches the battery of claim 7, said battery including said sulfide-based solid electrolyte as provided supra, but does not expressly teach the limitation “the sulfide-based solid electrolyte layer comprises an argyrodite-type solid electrolyte comprising at least one selected from Li6PS5Cl, Li6PS5Br, and Li6PS5I.”
However, Miyashita teaches a sulfide-based solid electrolyte for lithium batteries, said solid electrolyte containing a compound which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, wherein said sulfide-based solid electrolyte has improved water resistance and oxidation resistance so that manufacturing an all-solid lithium battery with said sulfide-based solid electrolyte can be carried out even in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room, which is an improvement over the art, which requires assembling an all-solid lithium battery in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room (e.g. ¶¶ 0016-20).
As a result, it would have been obvious to substitute the sulfide-based solid electrolyte of Sung with the sulfide-based solid electrolyte of Miyashita, which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, since Miyashita teaches its sulfide-based solid electrolyte provides improved manufacturability of an all-solid battery using its electrolyte.
Said sulfide-based solid electrolyte of Sung as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 establishing a prima facie case of obviousness of the claimed stoichiometric ratios in the claimed composition, see also MPEP § 2144.05(I), reading on “the sulfide-based solid electrolyte layer comprises an argyrodite-type solid electrolyte comprising at least one selected from Li6PS5Cl, Li6PS5Br, and Li6PS5I.”
Regarding claim 12, Sung as modified teaches the battery of claim 11, with said sulfide-based solid electrolyte with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1 (e.g. supra), but does not expressly teach the claimed property “the argyrodite-type solid electrolyte has a density in a range of 1.5 g/cc to 2.0 g/cc.”
However, Miyashita teaches a substantially identical composition (a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1, compared with the claimed argyrodite-type solid electrolyte represented by the formula Li6PS5Cl), so said property would be prima facie obvious, e.g. MPEP § 2112.01.
    
        
            
                                
            
        
    


Claims 1, 3, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dyuzhev et al (JP 2016/100088).
Regarding independent claim 1, Dyuzhev teaches an all-solid lithium secondary battery comprising a pressure-molded negative electrode and a solid sulfide-based electrolyte (e.g. ¶¶ 0009, 12-14, and 17), reading on “negative electrode layer for sulfide-based solid electrolyte-containing all-solid secondary batteries,” alternatively, the preamble limitation “for sulfide-based solid electrolyte-containing all-solid secondary batteries” is interpreted as merely intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, wherein said negative electrode may comprise:
(1)	a negative electrode mixture applied on a negative electrode current collector forming a negative electrode layer (e.g. ¶¶ 0014 and 16), reading on “a negative current collector and a first negative active material … on the negative current collector,”
wherein said negative electrode mixture layer comprising a negative electrode mixture of a negative electrode active material, wherein said negative electrode active material mainly contains a mixture of metallic lithium granules and carbon black granules (e.g. ¶¶ 0014-15 and 20), reading on the first negative active material layer comprises a lithium metal composite comprising lithium metal and an inorganic negative active material.” See also the interpretation provided in the 35 U.S.C. § 112(b), supra.

Dyuzhev teaches said negative electrode mixture applied on a negative electrode current collector forming a negative electrode layer, but does not expressly teach said negative electrode mixture is also in the form of a “layer.” However, since the negative electrode is itself a “layer,” it would have been obvious to a person of ordinary skill in the art to form said negative electrode mixture into a “layer” since doing so would form the final product likewise into a layer. See also MPEP § 2144.04(IV)(B).
Dyuzhev reading on “a negative current collector and a first negative active material layer on the negative current collector.”
Regarding claim 3, Dyuzhev teaches the negative electrode of claim 1, wherein said negative electrode comprises said negative electrode active material mixture of said metallic lithium granules and said carbon black granules (e.g. supra), wherein the mixing ratio of said lithium metal and said carbon black is 4:1 to 0.7:1 by weight since if the mixing ratio of lithium and carbon black is more than 4:1 by weight, the growth of dendrites may proceed more than expected and if the mixing ratio is less than 0.7:1 by weight, energy density drops (e.g. ¶0015), establishing a prima facie case of obviousness of the claimed range of the claimed ratio, see also MPEP § 2144.05(I), reading on “an amount of the lithium metal in the lithium metal composite is in a range of 70 parts by weight to 99 parts by weight based on 100 parts by weight of the lithium metal composite.”

Regarding claims 7 and 10, Dyuzhev is applied as provided supra, with the following modifications.
Still regarding independent claim 7, Dyuzhev teaches said all-solid lithium secondary battery (e.g. supra), reading on “all-solid secondary battery,” said battery comprising:
(1)	a positive electrode layer (e.g. ¶¶ 0014 and 17-18), reading on “a positive electrode layer;”
(2)	said negative electrode layer (e.g. supra), reading on “a negative electrode layer” and “wherein the negative electrode layer is the negative electrode layer according to claim 1;” and,
(3)	said solid sulfide-based electrolyte (e.g. supra), wherein said electrolyte is interposed between said positive electrode and said negative electrode as a layer (e.g. ¶¶ 0008, 14, and 17-18), reading on “a sulfide-based solid electrolyte layer interposed between the positive electrode layer and the negative electrode layer.”
Still regarding claim 10, Dyuzhev teaches said battery of claim 7, wherein said solid electrolyte may be a sulfide-based lithium ion conductor containing at least Li, P, and S or a mixture containing said sulfide-based lithium ion conductor, wherein said sulfide-based solid electrolyte may contain sulfides such as SiS2, GeS2, and B2S3 in addition to Li2S and P2S5; and additionally, Li3PO4, halogen, a halogen compound, a combination thereof including (e.g. ¶0017), reading on “the sulfide-based solid electrolyte layer comprises at least one selected from Li2S—P2S5, Li2S—P2S5—LiX wherein X is a halogen atom, Li2S—P2S5—Li2O, Li2S—P2S5—Li2O—LiI, Li2S—SiS2, Li2S—SiS2—LiI, Li2S—SiS2—LiBr, Li2S—SiS2—LiCl, Li2S—SiS2—B2S3—LiI, Li2S—SiS2—P2S5—LiI, Li2S—B2S3, Li2S—P2S5—ZmSn wherein m and n are positive numbers and Z is Ge, Zn, or Ga, Li2S—GeS2, Li2S—SiS2-Li3PO4, Li2S—SiS2-LipMOq wherein p and q are positive numbers and M is P, Si, Ge, B, Al, Ga, or In, Li7-xPS6-xClx wherein 0≤x≤2, Li7-xPS6-xBrx wherein 0≤x≤2, and Li7-xPS6-xIx wherein 0≤x≤2.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dyuzhev et al (JP 2016/100088), as provided supra, in view of He et al (US 2019/0393482, filed September 6, 2018).
Regarding claim 9, Dyuzhev teaches the battery of claim 7, wherein said all-solid battery includes said sulfide-based solid electrolyte and said negative electrode mixture of a negative electrode active material, wherein said negative electrode active material mainly contains a mixture of metallic lithium granules and carbon black granules, as provided supra, and said positive electrode layer may include lithium cobalt manganate, lithium manganate, lithium iron phosphate, iron oxide, vanadium oxide and the like (e.g. ¶0018), but does not expressly teach the limitation “the all-solid secondary battery further comprises a carbon layer between the first negative active material layer and the sulfide-based solid electrolyte layer.”
However, He teaches a lithium metal secondary battery with a cathode, anode, and either an organic electrolyte and separator or a solid-state electrolyte with a protective layer comprising a first and second protective layer, wherein said protective layer is between said anode and electrolyte, wherein said protective layer improves contact between solid electrolytes and lithium metal anodes, an issue with prior art all-solid batteries, thereby effectively improving the effectiveness of the solid electrolyte to support dissolution of lithium ions, transport of lithium ions, and allowing lithium ions to re-deposit back onto the anode (e.g. ¶¶ 0009-16, 69 plus e.g. Figure 2).
Further, He teaches said first anode-protecting layer may comprise a lithium ion-conducting polymer; and, second protective layer may comprise a polymeric elastomer (e.g. ¶¶ 0020-25).
As a result, it would have been obvious to incorporate said protective layer of He, which includes said polymer first layer and said polymeric elastomer second layer, between the negative electrode active material layer and said sulfide-based solid electrolyte of Dyuzhev, since He teaches its protective layer improves the contact of a solid electrolyte with a lithium anode, reading on said limitation, as claimed.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dyuzhev et al (JP 2016/100088), as provided supra, in view of Miyashita et al (US 2017/0222257).
Regarding claim 11, Dyuzhev teaches the battery of claim 7, including said solid sulfide-based electrolyte (e.g. supra), but does not expressly teach the limitation “the sulfide-based solid electrolyte layer comprises an argyrodite-type solid electrolyte comprising at least one selected from Li6PS5Cl, Li6PS5Br, and Li6PS5I.”
However, Miyashita teaches a sulfide-based solid electrolyte for lithium batteries, said solid electrolyte containing a compound which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, wherein said sulfide-based solid electrolyte has improved water resistance and oxidation resistance so that manufacturing an all-solid lithium battery with said sulfide-based solid electrolyte can be carried out even in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room, which is an improvement over the art, which requires assembling an all-solid lithium battery in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room (e.g. ¶¶ 0016-20).
As a result, it would have been obvious to substitute the sulfide-based solid electrolyte of Dyuzhev with the sulfide-based solid electrolyte of Miyashita, which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, since Miyashita teaches its sulfide-based solid electrolyte provides improved manufacturability of an all-solid battery using its electrolyte.
Said sulfide-based solid electrolyte of Dyuzhev as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 establishing a prima facie case of obviousness of the claimed stoichiometric ratios in the claimed composition, see also MPEP § 2144.05(I), reading on “the sulfide-based solid electrolyte layer comprises an argyrodite-type solid electrolyte comprising at least one selected from Li6PS5Cl, Li6PS5Br, and Li6PS5I.”
Regarding claim 12, Dyuzhev as modified teaches the battery of claim 11, with said sulfide-based solid electrolyte with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1 (e.g. supra), but does not expressly teach the claimed property “the argyrodite-type solid electrolyte has a density in a range of 1.5 g/cc to 2.0 g/cc.”
However, Miyashita teaches a substantially identical composition (a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1, compared with the claimed argyrodite-type solid electrolyte represented by the formula Li6PS5Cl), so said property would be prima facie obvious, e.g. MPEP § 2112.01.
    
        
            
                                
            
        
    

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Roffat et al (US 2013/0177811); in the alternative, under 35 U.S.C. 103 as obvious over Roffat et al (Id) in view of Miyashita et al (US 2017/0222257).
Regarding independent claim 1, Roffat teaches a negative electrode in an all-solid-state lithium secondary battery (e.g. ¶¶ 0032 and 92), reading on “negative electrode layer,” wherein the preamble limitation “for sulfide-based solid electrolyte-containing all-solid secondary batteries” is interpreted as merely intended use and does not patentably distinguish the instant invention, e.g. MPEP § 2111.02, said negative electrode comprising:
(1)	a negative electrode current collector (e.g. item 4) and a negative active material layer (e.g. item 3) contacted directly therewith (e.g. ¶¶ 0018, 20, and 32 plus e.g. Figures 1-4), reading on “a negative current collector and a first negative active material layer on the negative current collector,”
wherein said negative active material layer comprises an electrochemically active material (e.g. item 7) and an amorphous lithium-based material (e.g. item 8) forming a vitreous matrix coating said electrochemically active material,
wherein said electrochemically active material may be any known electrochemically active material used to form a negative electrode for a lithium battery, such as a metal alloy including LiAl, Li3Sb, Li13Si4, and Li2CuSn, and 
wherein said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or a combination thereof 
(e.g. ¶¶ 0034, 39-41, and 48), wherein the taught metal alloy incorporating lithium is a “lithium metal” so that the taught metal alloys of LiAl, Li3Sb, Li13Si4, and Li2CuSn severably read on the claimed “lithium metal,”
Roffat reading on “the first negative active material layer comprises a lithium metal composite comprising lithium metal and an inorganic negative active material.”

In the alternative regarding the preamble limitation “for sulfide-based solid electrolyte-containing all-solid secondary batteries,” wherein while Roffat teaches express examples include oxide compositions, the broad teachings of the art is not limited thereto (e.g. ¶¶ 0021-24 plus e.g. Figures 1-4).
Miyashita teaches a sulfide-based solid electrolyte for lithium batteries, said solid electrolyte containing a compound which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, wherein said sulfide-based solid electrolyte has improved water resistance and oxidation resistance so that manufacturing an all-solid lithium battery with said sulfide-based solid electrolyte can be carried out even in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room, which is an improvement over the art, which requires assembling an all-solid lithium battery in an environment where an inert gas having an ultralow dew point is not supplied, such as a dry room (e.g. ¶¶ 0016-20).
As a result, it would have been obvious to substitute the solid electrolyte of Roffat with the sulfide-based solid electrolyte of Miyashita, which has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7, since Miyashita teaches its sulfide-based solid electrolyte provides improved manufacturability of an all-solid battery using its electrolyte.
Regarding claim 2, Roggat or Roggat as modified teaches the negative electrode of claim 1, wherein Roffat teaches said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or a combination thereof (e.g. supra), reading on “the inorganic negative active material comprises lithium fluoride, lithium oxide, lithium carbonate, lithium hydroxide, or any combination thereof.”

Claim 3 is rejected under 35 U.S.C. 103 as obvious over Roffat et al (US 2013/0177811); in the alternative, over Roffat et al (Id) in view of Miyashita et al (US 2017/0222257).
Regarding claim 3, Roffat or Roggat as modified teaches the negative electrode of claim 1, as provided supra, wherein Roffat teaches said the volume percentage ratio of said electrochemically active material to said amorphous material (“VE/VA”), may vary between 99/1 and 20/80, wherein said ratio VE/VA depends partly on the nature of the materials and the performances concerned (e.g. ¶¶ 0038, 87, and 92-96), wherein as noted supra, the taught metal alloy incorporating lithium is a “lithium metal” so that the taught metal alloys of LiAl, Li3Sb, Li13Si4, and Li2CuSn severably read on the claimed “lithium metal;” and, wherein estimating the densities of said electroactive material and said amorphous material to be roughly similar to convert the volume ratio to a weight ratio establishes a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “an amount of the lithium metal in the lithium metal composite is in a range of 70 parts by weight to 99 parts by weight based on 100 parts by weight of the lithium metal composite.”

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as obvious over Roffat et al (US 2013/0177811) in view of Miyashita et al (US 2017/0222257).
Regarding claim 7 and 10-12, Roffat and Miyashita are applied as provided supra, with the following modifications.
Still regarding independent claim 7, Roggat as modified teaches said all-solid-state lithium secondary battery (e.g. supra), reading on “all-solid secondary battery,” wherein Roggat teaches said battery comprising:
(1)	a positive electrode comprising a positive electrode current collector (e.g. item 5) with a positive electrode layer (e.g. item 2) thereon (e.g. ¶¶ 0018 and 32 plus e.g. Figures 1-4), reading on “a positive electrode layer;”
(2)	said negative electrode (e.g. supra), reading on “a negative electrode layer” and “the negative electrode layer is the negative electrode layer according to claim 1,”
(3)	a solid electrolyte layer composed of a lithium-conductive material between said positive electrode and said negative electrode (e.g. ¶¶ 0018 and 21-24 plus e.g. Figures 1-4), wherein said sulfide-based solid electrolyte of Roffat as modified has a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 (e.g. supra), reading on “sulfide-based solid electrolyte layer interposed between the positive electrode layer and the negative electrode layer.” 

Alternatively, Roffat as modified reading on “the negative electrode layer is the negative electrode layer according to claim 1.”
Still regarding claim 10, Roggat as modified teaches said battery of claim 7, wherein said sulfide-based solid electrolyte of Roggat as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 includes a range of X within the claimed range of X in the claimed “Li7-xPS6-xClx” composition, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the sulfide-based solid electrolyte layer comprises at least one selected from Li2S—P2S5, Li2S—P2S5—LiX wherein X is a halogen atom, Li2S—P2S5—Li2O, Li2S—P2S5—Li2O—LiI, Li2S—SiS2, Li2S—SiS2—LiI, Li2S—SiS2—LiBr, Li2S—SiS2—LiCl, Li2S—SiS2—B2S3—LiI, Li2S—SiS2—P2S5—LiI, Li2S—B2S3, Li2S—P2S5—ZmSn wherein m and n are positive numbers and Z is Ge, Zn, or Ga, Li2S—GeS2, Li2S—SiS2-Li3PO4, Li2S—SiS2-LipMOq wherein p and q are positive numbers and M is P, Si, Ge, B, Al, Ga, or In, Li7-xPS6-xClx wherein 0≤x≤2, Li7-xPS6-xBrx wherein 0≤x≤2, and Li7-xPS6-xIx wherein 0≤x≤2.”
Still regarding claim 11, Roggat as modified teaches said battery of claim 7, wherein said sulfide-based solid electrolyte of Roggat as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 (e.g. supra), establishing a prima facie case of obviousness of the claimed stoichiometric ratios in the claimed composition, see also MPEP § 2144.05(I), reading on “the sulfide-based solid electrolyte layer comprises an argyrodite-type solid electrolyte comprising at least one selected from Li6PS5Cl, Li6PS5Br, and Li6PS5I.”
Still regarding claim 12, Roggat as modified teaches said battery of claim 11, wherein said sulfide-based solid electrolyte of Roggat as modified with a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1.7 (e.g. supra), but does not expressly teach the claimed property “the argyrodite-type solid electrolyte has a density in a range of 1.5 g/cc to 2.0 g/cc.”
However, Miyashita teaches a substantially identical composition (a cubic argyrodite type crystal structure and represented by formula: Li7-xPS6-xClx, wherein 0.8 ≤ x≤ 1, compared with the claimed argyrodite-type solid electrolyte represented by the formula Li6PS5Cl), so said property would be prima facie obvious, e.g. MPEP § 2112.01.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Roffat et al (US 2013/0177811) in view of Miyashita et al (US 2017/0222257), as provided supra, and further in view of He et al (US 2019/0393482, filed September 6, 2018).
Regarding claim 9, Roffat as modified teaches the battery of claim 7, wherein said all-solid battery includes said sulfide-based solid electrolyte and said negative electrode layer comprises said electrochemically active material and said amorphous lithium-based material forming said vitreous matrix coating said electrochemically active material, wherein said electrochemically active material may be said metal alloy including LiAl, Li3Sb, Li13Si4, and Li2CuSn, and wherein said amorphous lithium-based material may be lithium halides, lithium hydroxides, lithium oxides, or said combination thereof, as provided supra, but does not expressly teach the limitation “the all-solid secondary battery further comprises a carbon layer between the first negative active material layer and the sulfide-based solid electrolyte layer.”
However, He teaches a lithium metal secondary battery with a cathode, anode, and either an organic electrolyte and separator or a solid-state electrolyte with a protective layer comprising a first and second protective layer, wherein said protective layer is between said anode and electrolyte, wherein said protective layer improves contact between solid electrolytes and lithium metal anodes, an issue with prior art all-solid batteries, thereby effectively improving the effectiveness of the solid electrolyte to support dissolution of lithium ions, transport of lithium ions, and allowing lithium ions to re-deposit back onto the anode (e.g. ¶¶ 0009-16, 69 plus e.g. Figure 2).
Further, He teaches said first anode-protecting layer may comprise a lithium ion-conducting polymer; and, second protective layer may comprise a polymeric elastomer (e.g. ¶¶ 0020-25).
As a result, it would have been obvious to incorporate said protective layer of He, which includes said polymer first layer and said polymeric elastomer second layer, between the negative electrode active material layer and said sulfide-based solid electrolyte of Roggat as modified, since He teaches its protective layer improves the contact of a solid electrolyte with a lithium anode, reading on said limitation, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al (US 2019/0051933); and,
Li et al (US 2019/0051925).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723